                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ELIZABETH SIMS,                                     Case No. 18-cv-07153-TSH
                                   6                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   7              v.

                                   8     NANCY A. BERRYHILL,
                                   9                    Defendant.

                                  10

                                  11          Plaintiff Elizabeth Sims filed her complaint on November 26, 2018. ECF No. 1.
                                  12   Defendant Nancy A. Berryhill, the Acting Commissioner of Social Security, filed the answer to
Northern District of California
 United States District Court




                                  13   the complaint on April 26, 2019. ECF No. 16. Plaintiff was to serve and file a motion for
                                  14   summary judgment or for remand within twenty-eight days of service of Defendant’s answer.
                                  15   ECF No. 5, ¶ 2. It has now been thirty-eight days since the Defendant’s answer, and the Court has
                                  16   not received a motion for summary judgment or for remand from Plaintiff.
                                  17          Accordingly, the Court ORDERS Plaintiff Elizabeth Sims to show cause why this case
                                  18   should not be dismissed for failure to prosecute and failure to comply with court deadlines.
                                  19   Plaintiff shall file a declaration by June 7, 2019. Notice is hereby provided that failure to file a
                                  20   written response will be deemed an admission that Plaintiff does not intend to prosecute, and the
                                  21   case will be dismissed without prejudice. Thus, it is imperative the Court receive a written
                                  22   response by the deadline above.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: June 3, 2019
                                  26
                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
